                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

DAVID LEE HUDDLESTON,

                 Plaintiff,
                                                                               No. 2:18-cv-1075-JB-KRS
v.

SUSANA MARTINEZ; JOHN MONFORTE;
and ANTHONY MOYA,

                 Defendants.


      ORDER DENYING WITHOUT PREJUDICE MOTION FOR WITHDRAWAL
                    AND SUBSTITUTION OF COUNSEL

        THIS MATTER comes before the Court on counsel for Defendants’ motion to withdraw

and substitute attorneys. (Doc. 17). Counsel presumes the motion is opposed because pro se

Plaintiff did not respond to their efforts to seek concurrence. The response time has elapsed, and

Plaintiff has not filed an opposition. Despite Plaintiff’s failure to respond, the Court denies

counsel’s motion without prejudice. 1

        The Court’s Local Rules set forth the procedure for an attorney to withdraw. Where the

filing is uncontested, the motion to withdraw “must [among other requirements] indicate consent

of the client represented by the withdrawing attorney[.]” D.N.M. LR-Civ. 83.8(a). If contested,

as here, “[t]he attorney must file and serve on all parties, including the client, a motion to

withdraw” and “give notice in the motion that objections must be served and filed within

fourteen (14) days from the date of service of the motion and failure to object within this time

constitutes consent to grant the motion.” D.N.M. LR-Civ. 83.8(b). As reflected in their motion,

Defendants’ attorneys have not complied with the Local Rules.


1
 Despite the motion’s deficiency, attorneys Salganek and Bebeau are attorneys of record for Defendants because
they entered their appearance as required by the Local Rules. The issue here is the withdrawal of counsel.

                                                                                                                 1
       IT IS, THEREFORE, ORDERED that Defendants’ counsel’s motion to withdraw is

DENIED without prejudice. Defendants’ counsel shall file a motion that complies with the

Local Rules.



                                                 ___________________________________
                                                 KEVIN R. SWEAZEA
                                                 UNITED STATES MAGISTRATE JUDGE




                                                                                           2
